UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: September 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-76630 Competitive Companies, Inc. (Exact Name of registrant as specified in its charter) Nevada 65-1146821 (State or other jurisdiction of (IRS Employer I.D. No.) incorporation) 19206 Huebner Rd., Suite 202 San Antonio, TX 78258 (Address of principal executive offices and Zip Code) (210) 233-8980 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes ¨ No ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No ý As of November 14, 2011, there were 177,281,553 shares outstanding of the registrant’s common stock. COMPETITIVE COMPANIES, INC. FORM 10-Q September 30, 2011 INDEX Page PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 29 PART II - OTHER INFORMATION 30 ITEM 1. LEGAL PROCEEDINGS 30 ITEM 1A. RISK FACTORS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 33 ITEM 4. (REMOVED AND RESERVED) 33 ITEM 5. OTHER INFORMATION 33 ITEM 6. EXHIBITS 34 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Competitive Companies, Inc. (Debtor-in-Possession from May 5, 2009 until October 21, 2010) Condensed Consolidated Balance Sheets September 30, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance of $2,800 and $4,500 Prepaid expenses Interest receivable 55 - Notes receivable - Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Deferred revenues Notes payable Convertible debentures, net of discounts of $86,288 and $59,306 at September 30, 2011 and December 31, 2010, respectively Total current liabilities Total liabilities Stockholders' (deficit): Preferred stock, $0.001 par value 100,000,000 shares authorized: Class A convertible, no shares issued andoutstanding with no liquidation value - - Class B convertible, 1,495,436 shares issued andoutstanding with no liquidation value Class C convertible, 1,000,000 shares issued andoutstanding with no liquidation value Common stock, $0.001 par value, 500,000,000 shares authorized,170,173,467 and 130,263,732 shares issued and outstandingat September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Subscription payable, 6,608,086 and 200,000 shares atSeptember 30, 2011 and December 31, 2010, respectively Accumulated (deficit) ) ) Treasury stock, at cost, 735,000 and -0- sharesat September 30, 2011 and December 31, 2010, respectively ) - Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See accompanying notes to financial statements. 3 Competitive Companies, Inc. (Debtor-in-Possession from May 5, 2009 until October 21, 2010) Condensed Consolidated Statements of Operations (Unaudited) For the Three Months For the Nine Months ended September 30, ended September 30, Revenue $ Cost of sales Gross profit (loss) ) ) Expenses: General and administrative Salaries and wages Depreciation Bad debts (recoveries) Total operating expenses Net operating loss ) Other income (expense): Impairment of goodwill - - - ) Interest income 55 - 55 - Interest expense ) Total other income (expense) Net loss before reorganization items ) Forgiveness of debt under Chapter 11 - - - Professional fees - ) - ) Net loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net loss per share - basic and fully diluted $
